Action to recover damages based upon an alleged overcharge in maximum rent for housing accommodations. Plaintiff appeals from so much of an order, *822made upon Ms motion to strike out the five affirmative- defenses contained in the answer on the ground of insufficiency, as denies the motion with respect to. the.first defense and grants leave to defendant to plead the second defense as á partial defense. Order of the County Court, Westchester County, insofar as appeáled from, affirmed, with $10 costs and disbursements. No opinion. Carsw.ell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur. [See post, ,p. 893.]